Pratt, J.,
(concurring.) The making and delivery of the note were evidence of a good consideration, and the main question is whether the presumption of law to that effect is rebutted. It must be observed that it was not delivered to the payee as a matter of favor. He claimed it as his due. The maker assented to the correctness of his claim, and delivered the note in its discharge. Death prevents the payee from stating his side of the case. The maker was permitted, apparently without objection, to testify that there was no consideration; but she failed to show any reasonable ground for giving the note, unless she was under obligation so to do. The evidence gives reason to believe that the debts of Mrs. Egan, deceased, were paid upon a mutual agreement between her children, by which the burden was to be borne by them equally, and that the amount of the note was the share of defendant which was advanced at her request by plaintiff’s intestate. Upon no other theory *901can the evidence be nearly harmonized. If shown, that would supply a full consideration for the note; and, if it be not distinctly proved, it tends to support the legal presumption that a good consideration existed. It was testified, without contradiction, by Mr. Mead, that he sold a burial plot to the defendant, in which to place the mother’s remains, for the price of $305, and that her debt to him, thus arising, was discharged by plaintiff’s intestate. That affords a good consideration for the note, and would, with the other proof, have abundantly justified a judgment for plaintiff. Defendant was asked if she received, after her mother’s death, any portion of her mother’s accumulations of money. The evidence was objected to, and excluded. It might well have been admitted, and would have, perhaps, afforded proof of a consideration for the note The judgment should be reversed, new trial ordered, with costs to abide the event.